Citation Nr: 1202636	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-37 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic plexus intercostals neuritis with disc bulge, prior to May 1, 2004.

2.  Entitlement to a rating in excess of 20 percent for thoracic plexus intercostals neuritis with disc bulge, from May 1, 2004 to April 28, 2010.

3.  Entitlement to a rating in excess of 40 percent for thoracic plexus intercostals neuritis with disc bulge, since April 29, 2010.

4.  Entitlement to an initial, compensable rating for chronic sinusitis, prior to April 29, 2010.

5.  Entitlement to a rating in excess of 30 percent for chronic sinusitis, since April 29, 2010.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.G.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to April 1995.  He also served in the Tennessee Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  The record was held open for 60 days after the hearing for the Veteran to submit additional evidence, which he did in September 2011.  At the hearing, the Veteran waived agency of original jurisdiction review of the new evidence. 

The issues of entitlement to higher ratings for thoracic plexus intercostals neuritis with disc bulge since May 1, 2004, and for chronic sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to May 1, 2004, the Veteran's thoracic plexus intercostals neuritis with disc bulge had been manifested by pain and muscle spasm.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for thoracic plexus intercostals neuritis with disc bulge have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5238, 5243 (2011); 5291, 5292, 5295 (2003); 5293 (2002 & 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the Veteran was provided VCAA notice in July 2001, December 2003, and March 2010 letters.  These letters advised the Veteran of what information and evidence is needed to substantiate his original claim for service connection and his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in July 2010.

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for thoracic plexus intercostals neuritis with disc bulge.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and hearing testimony.

In addition, the Board notes that the case was remanded in April 2011 so that the Veteran could be afforded a hearing before a member of the Board.  The Veteran testified at a hearing before the undersigned in July 2011.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his thoracic plexus intercostals neuritis with disc bulge, rated as 10 percent disabling prior to May 1, 2004, was more disabling than reflected by the assigned disability rating for that period.  

The applicable rating criteria for intervertebral disc disease were amended effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were incorporated into subsequent changes to the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, which are effective September 26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5291, in effect prior to September 26, 2003, 0, 10, and 10 percent ratings were warranted for slight, moderate, and severe limitation of motion of the dorsal spine, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the provisions of Diagnostic Code 5292, in effect prior to September 26, 2003, 10, 20, and 40 percent ratings were warranted for slight, moderate, and severe limitation of motion of the lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The former provisions of Diagnostic Code 5293, in effect prior to September 23, 2002, provide criteria for evaluating intervertebral disc syndrome (IVDS).  Under these provisions, a noncompensable evaluation was assigned for post-operative, cured IVDS.  A 10 percent rating required evidence of mild IVDS.  A 20 percent evaluation necessitated evidence of moderate IVDS with recurring attacks.  A 40 percent rating required evidence of IVDS which was severely disabling with recurring attacks and intermittent relief.  The highest evaluation allowable pursuant to this diagnostic code, 60 percent, necessitated evidence of pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 25, 2003, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended by VA.  These amendments included the changes made to the criteria used to evaluate IVDS, which had become effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the diagnostic code for IVDS was changed from 5293 to 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Specifically, the September 2002 IVDS changes which were incorporated into the September 2003 amendments stipulate that IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, 10 to 60 percent ratings can be assigned based upon the duration of incapacitating episodes during a 12-month period.  For example, a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See id., Note (1).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned with forward flexion of the thoracolumbar spine of 85 degrees or less, with a combined range of motion of the thoracolumbar spine of 235 degrees or less, with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or where there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned with forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings require unfavorable ankylosis of the thoracolumbar or entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See id., Note (2); see also id., at Plate V.  

During a November 2000 hearing with a VA Decision Review Officer (regarding service connection claims), the Veteran testified that he had back pain and sometimes spasms which caused him to take days off from work.  He reported seeing a chiropractor.  During a July 2011 hearing with the undersigned, the Veteran testified that during the 2001 timeframe he was using medication and injections to control pain.  He reported that he had difficulty at work and used a lot of sick leave.  He further stated that he had problems getting dressed in the morning, noting that heavy sweaters and certain shoes were problematic, and that his wife would help him.  He also testified that the function of his back got chronically worse between 2000 and 2004, and his pain medication increased during that time period.  

Private treatment records from April 2000 indicate that the Veteran had a chronic trapezius thoracic strain on the right.  He reported occasional weakness and numbness in the right upper extremity.  The shoulder and neck had a full range of motion.  The assessment was trigger point and muscle spasm in the right trapezius and thoracic area.  These areas were given injections.  In May 2000, the Veteran reported occasional radiation of pain to the right arm but no paresthesias or weakness.  He was given a trigger point injection.  That same month he reported pain in the right thoracic paraspinal area to the scapula.  The assessment was chronic back pain, neuritic in nature.  He again reported back pain in July 2000 and September 2000; a trigger point injection was performed at the later appointment.  In November 2000, the Veteran had a thoracolumbar muscular spasm and was given a trigger point injection.  

A November 2000 magnetic resonance imaging (MRI) of the spine revealed mild disc bulging at the T7-T8 level without evidence of focal herniation or spinal stenosis.  

The Veteran was examined by a private physician in April 2001.  It was noted that the Veteran used a transcutaneous electrical nerve stimulation (TENS) unit.  He complained of constant back pain that radiates into the scapula, and occasional right arm symptoms.  Physical examination revealed mild kyphosis of the upper thoracic spine.  The thoracic spine was tender.  Upper extremity strength, sensation and reflexes were intact.  Lumbar flexion and extension were full.  The physician's impression was that "this appears to be a totally myofascial problem."

The Veteran was afforded a VA spine examination in August 2001.  It was noted that he used a back brace.  Physical examination revealed multiple trigger points and myofascial tenderness in the interscapular region of the thoracic spine.  There was a full range of motion.  The diagnosis was myofascial pain syndrome with no evidence of fatigability or incoordination.  The examiner noted that there was a preserved range of motion.  According to the examiner, the Veteran will have some pain associated with this condition and was prone for exacerbation of pain as well as restricted range of motion during flare-ups.  

Initially, the Board notes that the range of motion findings during this period do not appear to adequately describe the effects of pain, weakness, repetition of motion, flare-ups, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Future examinations more adequately address such considerations; however, future examinations are not helpful in determining the amount of impairment prior to May 1, 2004.  While the findings prior to May 1, 2004 are not ideal, they are probative to the level of impairment of the service-connected disability.  It is important to note that the VA examiner in August 2001 specifically reported that there was no evidence of fatigability or incoordination.

Here, a full range of motion of the spine was reported in April and August 2001.  The only indication of any limitation of motion during the relevant period is the VA examiner's comment that the Veteran is prone for exacerbation of pain as well as restricted range of motion during flare-ups.  The Veteran has not made statements specifically about his spinal range of motion prior to May 1, 2004.  

Given the above, regarding limitation of motion prior to May 1, 2004, the Board finds that the evidence more nearly approximates the criteria for a 10 percent rating (severe limitation of motion of the dorsal spine; slight limitation of motion of the lumbar spine; forward flexion of the thoracolumbar spine of 85 degrees or less; a combined range of motion of the thoracolumbar spine of 235 degrees or less; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour) than for a 20 percent rating (moderate limitation of motion of the lumbar spine; forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis).  The Board recognizes that the Veteran had muscle spasm and mild kyphosis during this period; however, in April 2010 a VA examiner opined that the Veteran did not have spasm, tenderness, or guarding that was severe enough to be responsible for an abnormal gait or spinal contour.  

Regarding the criteria for higher ratings for IVDS, the medical evidence does not show and the Veteran does not report any incapacitating episodes during this period.  Likewise, recurring attacks of moderate IVDS are not shown or alleged during this period.  

The Veteran could also receive a separate rating for neurological manifestations of his service-connected disability.  While the Veteran had some neurological complaints, such as occasional weakness and numbness in the right upper extremity and occasional radiation of pain to the right arm, incomplete paralysis of a nerve is not shown as a result of the service-connected thoracic plexus intercostals neuritis with disc bulge.  In this regard, the Veteran's upper extremity strength, sensation and reflexes were intact at the April 2001 private examination.  As such, a separate rating for neurological manifestations is not warranted.  See 38 C.F.R. § 4.124a (2011) (Diseases of the Peripheral Nerves).  

As the Veteran had muscle spasm during this period, the Board will also consider the former Diagnostic Code 5295, which was used for rating lumbosacral strain.  Under that diagnostic code, a 40 percent rating was warranted for severe lumbosacral strain with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, a 20 percent rating was warranted.  A 10 percent rating was warranted with characteristic pain on motion and a noncompensable rating was warranted with slight subjective symptoms only.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

During the period at issue, the Veteran had muscle spasm but there was no loss of lateral spine motion in the standing position.  There is also no allegation or finding that the spasms resulted after extreme forward bending.  In fact, after range of motion testing in April and August 2001 neither examiner noted any muscular spasms.  The Veteran had a full range of motion during those tests.  As such, the Board finds that the overall disability picture more nearly approximates the criteria for a 10 percent disability rating (characteristic pain on motion) than a 20 percent disability rating under Diagnostic Code 5295 prior to May 1, 2004.  

The Board has considered whether the Veteran could be awarded a higher rating during this period based on a different diagnostic code but finds no relevant diagnostic code which would support a higher rating than 10 percent.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his thoracic plexus intercostals neuritis with disc bulge disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent, prior to May 1, 2004, for thoracic plexus intercostals neuritis with disc bulge.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's thoracic plexus intercostals neuritis with disc bulge presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  For example, pain and muscle spasm are both contemplated in the former Diagnostic Code 5295 and the current General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a (2003 & 2011).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for thoracic plexus intercostals neuritis with disc bulge, prior to May 1, 2004, is denied.


REMAND

During the Veteran's July 2011 hearing, he testified that he had back surgery performed in 2006.  He also reported having multiple surgeries on his sinuses.  Records pertaining to these surgeries are not in the file.  The Veteran was given a period of 60 days to submit additional evidence after the hearing but did not submit any evidence regarding these surgeries.  Upon receipt of a substantially complete application for benefits, VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(c) (2011).  The remaining claims must be remanded to ensure that VA's duty to assist has been accomplished.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Coatesville, Pennsylvania, dating since July 2010.  

2.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records, to specifically include treatment records for back and sinus surgeries.  After securing the necessary authorization, the RO/AMC should request these records.  If any records are not available, the Veteran should be notified of such.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


